Title: To John Adams from Samuel Adams Wells, 23 July 1819
From: Wells, Samuel Adams
To: Adams, John


				
					Respected sir.
					Boston July 23. 1819
				
				The approbation of the wise and virtuous I highly value: it was therefore with great satisfaction that I received your favor of the 22d instant. It is not difficult to excite the applause of the multitude; but this is ephemeral and oftentimes is bestowed without discrimination, and where there is no real merit. I need not cite examples to you for the truth of this position.—By accident the papers you returned to me with you letter of the 21st. ultimo, the original letter of Mr Henry to you and one other from Mr Jefferson were included, also the copy of your letter to my grandfather relating the conference with lord Howe. I had this Copy made for you as you informed me, that you had none: those papers I now transmit. I also send by this Conveyance the orations which you requested: indeed, my dear sir, I am sensibly impressed with this notice, as well as with the many kindnesses you have evinced towards me. I also send you a Copy of a letter of my grandfathers to J. S. in London, dated Boston December 20. 1765.; what the name of the person is, which is designated by those initials, I have not been able to discover: perhaps, it may be in your power to inform me, who is meant by them. I thought that it would afford you amusement, and I have, therefore, transmitted it for you to peruse. It is an early revolutionary document and I think one of great importance.— I am with very great veneration and respect, / Your obliged friend, and humble servant.
				
					S. A. Wells
				
				
			